Exhibit 10.5

 

AMENDED AND RESTATED

 

EMPLOYMENT, CONFIDENTIALITY AND NONCOMPETE AGREEMENT

 

Build-A-Bear Workshop, Inc., a Delaware corporation (“Company”), and Vojin
Todorovic (“Employee”) entered into an Employment, Confidentiality and
Noncompete Agreement effective as of September 15, 2014 (“Prior Agreement”).
This Amended and Restated Employment, Confidentiality and Noncompete Agreement
(“Agreement”) is entered into effective as of March 7, 2016 (“Effective Date”)
by and between the Company and Employee and completely amends and supersedes the
Prior Agreement.

 

WHEREAS, Company desires to continue to employ and Employee desires to be
employed as the Chief Financial Officer of Company from and after the Effective
Date.

 

WHEREAS, Company has pioneered the retail concept of “make your own” stuffed
plush toys, including animals and dolls, and is engaged in, among other things,
the business of production, marketing, promotion and distribution of plush
stuffed toys, clothing, accessories and similar items, including without
limitation, the ownership, management, franchising, leasing and development of
retail stores in which the basic operation is the selling of such items, and the
promotion of the related concepts and characters through merchandising and mass
media. Company is headquartered and its principal place of business is located
in, and this Agreement is being signed in, St. Louis, Missouri.

 

WHEREAS, Company conducts business in selected locations throughout the United
States and internationally directly and through franchise arrangements.

 

WHEREAS, Company has expended a great deal of time, money and effort to develop
and maintain its proprietary Confidential Information (as defined herein) which
is material to Company and which, if misused or disclosed, could be very harmful
to Company’s business.

 

WHEREAS, the success of Company depends to a substantial extent upon the
protection of its Confidential Information and goodwill by all of its employees.

 

WHEREAS, Company compensates its employees to, among other things, develop and
preserve goodwill with its customers, landlords, suppliers and partners on
Company’s behalf and business information for Company’s ownership and use.

 

WHEREAS, if Employee were to leave Company, Company, in all fairness, would need
certain protections in order to prevent competitors of Company from gaining an
unfair competitive advantage over Company or diverting goodwill from Company, or
to prevent Employee from misusing or misappropriating the Confidential
Information.

 

 
1

--------------------------------------------------------------------------------

 

 

NOW, THEREFORE, in consideration of the compensation and other benefits of
Employee’s employment by Company and the recitals, mutual covenants and
agreements hereinafter set forth, Employee and Company agree as follows:

 

1.         Employment Services.

 

(a)     As of the Effective Date, Employee shall continue to be employed by
Company, and Employee accepts such continued employment, upon the terms and
conditions hereinafter set forth. Employee shall serve as Chief Financial
Officer throughout the Employment Period, and agrees to do so on a full-time
basis. Employee shall carry out such duties as are assigned to him by Company’s
Chief Executive Officer.

 

(b)     Employee agrees that throughout Employee’s employment with Company,
Employee will (i) faithfully render such services as may be delegated reasonably
to Employee by Company, (ii) devote substantially all of Employee’s entire
business time, good faith, best efforts, ability, skill and attention to
Company’s business, and (iii) follow and act in accordance with all of the
rules, policies and procedures of Company which are applicable to its senior
executives, including but not limited to working hours, sales and promotion
policies, and specific Company rules.

 

(c)     “Company” means Build-A-Bear Workshop, Inc. or one of its Subsidiaries.
The term “Subsidiary” means any corporation, joint venture or other business
organization in which Build-A-Bear Workshop, Inc. now or hereafter, directly or
indirectly, owns or controls more than fifty percent (50%) interest.

 

2.              Term of Employment. The term of this Agreement shall commence on
the Effective Date first set forth above, and shall end on the third anniversary
of the Effective Date, unless sooner terminated as provided in Section 4 hereof
(the “Renewal Term”). Following the Renewal Term, this Agreement shall renew for
successive one-year periods (each a “Renewal Period”; collectively, the Renewal
Term and each Renewal Period, the “Employment Period”), unless either party
notifies the other party of its decision not to renew the Agreement at least
sixty (60) days prior to the third anniversary of the Effective Date or the
expiration of any Renewal Period, or unless the Agreement is sooner terminated
as provided in Section 4 hereof. For the avoidance of doubt, if either party
provides notice of non-renewal of the Agreement at least sixty (60) days prior
to the end of the Renewal Term or the end of any Renewal Period, then the
Agreement shall expire.

 

3.        Compensation.

 

(a)     Base Salary. Throughout the Employment Period, Company shall pay
Employee as compensation for his services an annual base salary of not less than
Three Hundred Fifty Thousand Dollars ($350,000), payable in accordance with
Company’s usual practices. Employee’s annual base salary rate shall be reviewed
by the Compensation Committee of the Board of Directors (the “Compensation
Committee”) at least annually and may be subject to adjustment following each
fiscal year so that Employee’s salary will be commensurate with similarly
situated executives with firms similarly situated to Company. However,
Employee’s annual base salary rate shall not be subject to decrease at any time
during the Employment Period.

 

 
2

--------------------------------------------------------------------------------

 

 

(b)     Bonus. Should Company meet or exceed the sales, profits and other
objectives established by the Compensation Committee for any fiscal year,
Employee shall be eligible to receive a bonus for such fiscal year in the amount
as determined by the Compensation Committee; provided however, the target bonus
opportunity established for Employee in any given fiscal year will be set by the
Compensation Committee at not less than fifty percent (50%) of Employee’s earned
annual base pay for such fiscal year. Any bonus payable to Employee will be
payable in cash, stock or stock options, or combination thereof, all as
determined by the Board of Directors or any duly authorized committee thereof,
and unless (to the extent consistent with Section 409A of the Code) a different
payout schedule is applicable for all executive employees of Company, any such
bonus payment will be payable in a single, lump sum payment in the calendar year
that contains the April 30th immediately following such fiscal year, but no
later than April 30th of such year. In the event of termination of this
Agreement because of Employee’s death or disability (as defined by Section
4.1(b)), termination by Company without Cause pursuant to Section 4.1(c), or
pursuant to Employee’s right to terminate this Agreement for Good Reason under
Section 4.1(d), (1) any bonus for the fiscal year preceding the fiscal year in
which such termination occurs shall be paid at the time and in the form such
bonus would have been paid had Employee’s employment continued until the payment
date, and (2) the bonus for the fiscal year in which such termination occurs
shall be pro-rated based on the number of full calendar weeks during the
applicable fiscal year during which Employee was employed hereunder, based on
the bonus amount that Employee would have earned based on actual performance for
the fiscal year had Employee’s employment not terminated, and shall be paid at
the time and in the form such bonus would have been paid had Employee’s
employment continued; provided, however, in the event of termination of this
Agreement because of Employee’s termination by Company without Cause pursuant to
Section 4.1(c) or pursuant to Employee’s right to terminate this Agreement for
Good Reason under Section 4.1(d) and such termination is on the date of a Change
in Control or during a period of twenty-four (24) months after a Change in
Control, Employee’s target bonus for the fiscal year in which such termination
occurs shall be prorated based on the number of full calendar weeks during the
applicable fiscal year during which Employee was employed hereunder and shall be
paid within thirty (30) days of such termination (subject to any delay in payout
required under Section 4.2(b)). Notwithstanding anything herein to the contrary,
no bonus shall be payable hereunder in the event that Employee’s employment
terminates for any other reason prior to the date on which any bonus is actually
paid.

 

Such bonus, if any, shall be payable after Company’s accountants have determined
the sales and profits and have issued their audit report with respect thereto
for the applicable fiscal year, which determination shall be binding on the
parties. Any such bonus shall be paid in the calendar year that contains the
April 30 immediately following such fiscal year, but no later than April 30th of
such year.

 

(c)     Equity Awards. Employee may have been granted in the past, and/or may in
the future be granted, a certain number of restricted shares and/or stock
options to purchase shares of Company’s common stock (the “Common Stock”) and/or
other awards, pursuant to the terms set forth more particularly in the stock
option and/or restricted stock and/or other award agreements (“Stock Agreement”)
used in connection with the Build-A-Bear Workshop, Inc. 2004 Stock Incentive
Plan (or any successor plan) (the “Plan”). The Plan and applicable Stock
Agreement(s) shall govern any grants of restricted shares and/or stock options
to purchase shares of Company’s Common Stock and/or such other awards.

 

(d)     Discounts. Employee and his immediate family will be entitled to a
minimum 20% discount for all merchandise purchased at Company’s stores.

 

 
3

--------------------------------------------------------------------------------

 

 

(e)     Vacation. Employee shall be entitled to paid vacation and paid sick
leave on the same basis as may from time to time apply to other Company
executive employees generally. Vacations will be scheduled with the approval of
Company’s Chief Executive Officer. One-third of one year’s vacation (or any part
of it) may be carried over to the next year; provided that such carry over is
used in the first calendar quarter of the next year. Unless otherwise approved
by Company’s Chief Executive Officer, all unused vacation shall be forfeited. No
more than two weeks of vacation can be taken at one time. Employee shall also be
entitled to one (1) additional day per calendar year of paid vacation to be
taken in the month of his birthday.

 

(f)     Other. Employee shall be eligible for such other perquisites as may from
time to time be awarded to Employee by Company payable at such times and in such
amounts as Company, in its sole discretion, may determine. All compensation
under this Agreement shall be subject to customary withholding taxes and other
employment taxes as required with respect thereto. Throughout the Employment
Period, Employee shall also qualify for all rights and benefits for which
Employee may be eligible under any benefit plans including group life, medical,
health, dental and/or disability insurance or other benefits (“Welfare
Benefits”) which are provided for employees generally at his then current
location of employment.

 

4.       Termination Provisions.

 

4.1           Termination of Employment. Prior to the expiration of the
Employment Period, this Agreement and Employee’s employment may be terminated as
follows:

 

(a)              Upon Employee’s death;

 

(b)             By Company upon thirty (30) days’ prior written notice to
Employee in the event Employee, by reason of permanent physical or mental
disability (which shall be determined by a physician selected by Company or its
insurers and acceptable to Employee or Employee’s legal representative (such
agreement as to acceptability not to be withheld unreasonably)), following such
time as Employee has been unable to perform the essential functions of his
position, with or without reasonable accommodation, for the longer of: (i) six
(6) consecutive months or (ii) the maximum health leave provided under Company’s
Health Leave of Absence policy for Employee’s length of service with Company;
provided, however, Employee shall not be terminated due to permanent physical or
mental disability unless or until said disability also entitles Employee to
benefits under such disability insurance policy as is provided to Employee by
Company, provided however that continued entitlement to disability benefits
coverage shall be not required where Employee fails to qualify for benefits
coverage continuation due to an act or omission by Employee.

 

(c)            By Company with or without Cause. For the purposes of this
Agreement, “Cause” shall mean: (i) Employee’s engagement in any conduct which,
in Company’s reasonable determination, constitutes gross misconduct, or is
illegal, unethical or improper provided such conduct brings detrimental
notoriety or material harm to Company; (ii) gross negligence or willful
misconduct; (iii) any act which results in a conviction for a felony involving
moral turpitude, fraud or misrepresentation; (iv) a material breach of a
material provision of this Agreement by Employee, or (v) failure of Employee to
follow a written directive of the Chief Executive Officer or the Board of
Directors within thirty (30) days after receiving such notice, provided that
such directive is reasonable in scope and is otherwise within the Chief
Executive Officer’s or the Board’s reasonable business judgment, and is
reasonably within Employee’s control; provided Employee does not cure said
conduct or breach as set forth in (i)-(v)(to the extent curable) within thirty
(30) days after the Chief Executive Officer or the Board of Directors provides
Employee with reasonably-detailed written notice of said conduct or breach
accompanied by a clear written statement of Company’s intent to terminate the
Employee’s employment for Cause in the absence of a cure. Cause shall not exist
unless and until the Employee (and his counsel if he wishes) has been afforded
an opportunity prior to the actual date of termination to discuss the matter
with the Board of Directors at a duly-called Board meeting at which the matter
is timely placed on the agenda and the Board subsequently votes to terminate the
relationship for Cause.

 

 
4

--------------------------------------------------------------------------------

 

 

(d)                    By the Employee with or without Good Reason. For purposes
of this Agreement, “Good Reason” shall mean (i) a material breach of a material
provision of this Agreement by Company, (ii) Company’s issuance of a notice of
non-renewal of this Agreement under Section 2, (iii) a material diminution in
Employee’s total annual compensation, including base salary, annual bonus
opportunity and long-term incentives, (iv) a material diminution in Employee’s
authority, duties or responsibilities, or (v) a change in the geographic
location at which Employee must perform services hereunder of more than
twenty-five (25) miles; provided, that, Employee provides the Board of Directors
with written notice of Good Reason within thirty (30) days of the date on which
Employee becomes aware of the condition alleged to give rise to Good Reason,
Company does not cure such condition within thirty (30) days after such notice
(to the extent curable), and Employee terminates his employment within ninety
(90) days following the onset of one or more conditions giving rise to Good
Reason.

 

4.2       Impact of Termination.

 

(a)                    Survival of Covenants. Upon termination of this
Agreement, all rights and obligations of the parties hereunder shall cease,
except termination of employment pursuant to Section 4 or otherwise shall not
terminate or otherwise affect the rights and obligations of the parties pursuant
to Sections 5 through 13 hereof.

 

(b)                   Severance. In the event during the Employment Period (i)
Company terminates Employee’s employment without Cause pursuant to Section
4.1(c) or (ii) the Employee terminates his employment for Good Reason pursuant
to Section 4.1(d), subject to the execution and non-revocation of a release and
waiver of all claims described below, Company shall continue his base salary in
accordance with its regular payroll practices for a period of (A) twelve (12)
months, commencing on the date that is thirty (30) days after the termination in
the case of a termination of employment either prior to a Change in Control or
following a period of twenty-four (24) months after a Change in Control or (B)
eighteen (18) months, commencing on the date that is thirty (30) days after the
termination in the case of a termination of employment during the twenty-four
(24) month period immediately following a Change in Control. Notwithstanding
anything herein to the contrary, receipt of any payment in connection with a
termination of employment shall be conditioned on Employee signing a release and
waiver of all claims against Company and its affiliates within thirty (30) days
after his termination of employment, in such form and manner as Company shall
reasonably prescribe, which release shall become effective and irrevocable
within thirty (30) days after Employee’s termination of employment. Employee
shall accept these payments in full discharge of all obligations of any kind
which Company has to his except obligations, if any (i) for post-employment
benefits expressly provided under this Agreement and/or at law, (ii) to
repurchase any capital stock of Company owned by Employee (as may or may not be
set forth in the applicable stock agreement); or (iii) for indemnification under
separate agreement by virtue of Employee’s status as a director/officer of
Company. Employee shall also be eligible to receive a bonus with respect to the
year of termination to the extent provided in Section 3(b).

 

 
5

--------------------------------------------------------------------------------

 

 

For purposes of these severance pay provisions and any other term of this
Agreement which provides for a payment upon termination of employment, Employee
shall be considered as having terminated employment only if such termination
constitutes a “separation from service” within the meaning of Section 409A of
the Code, and any proposed or final regulations and guidance promulgated
thereunder. Notwithstanding anything herein to the contrary, in the event that
Employee is determined to be a specified employee within the meaning of Section
409A of the Internal Revenue Code of 1986, as amended (the “Code”), for purposes
of any payment on termination of employment hereunder, payment(s) shall be made
or begin, as applicable, on the first payroll date which is more than six months
following the date of separation from service, to the extent required to avoid
any adverse tax consequences under Section 409A of the Code. Any payments that
would have been made during such 6-month period shall be made in a lump sum on
the first payroll date which is more than six months following the date Employee
separates from service with Company. Each payment under this Agreement shall be
treated as a separate payment for purposes of Section 409A of the Code. In no
event may Employee, directly or indirectly, designate the calendar year of any
payment to be made under this Agreement. This Agreement shall be interpreted and
administered in a manner consistent with Section 409A of the Code.

 

For purposes of this Agreement, “Change in Control” shall mean: (i) the purchase
or other acquisition (other than from Company) by any person, entity or group of
persons, within the meaning of Section 13(d) or 14(d) of the Securities Exchange
Act of 1934, as amended (“Act”) (excluding, for this purpose, Company or its
subsidiaries or any employee benefit plan of Company or its subsidiaries), of
beneficial ownership (within the meaning of Rule 13d-3 promulgated under the
Act) of 20% or more of either the then-outstanding shares of common stock of
Company or the combined voting power of Company’s then-outstanding voting
securities entitled to vote generally in the election of directors; (ii)
individuals who, as of the date hereof, constitute Company’s Board of Directors
(and, as of the date hereof, the “Incumbent Board”) cease for any reason to
constitute at least a majority of Company’s Board of Directors, provided that
any person who becomes a director subsequent to the date hereof whose election,
or nomination for election by Company’s stockholders, was approved by a vote of
at least a majority of the directors then comprising the Incumbent Board (other
than an individual whose initial assumption of office is in connection with an
actual or threatened election contest relating to the election of directors of
Company, as such terms are used in Rule 14a-11 of Regulation 14A promulgated
under the Act) shall be, for purposes of this Section, considered as though such
person were a member of the Incumbent Board; (iii) a reorganization, merger or
consolidation involving Company, in each case with respect to which persons who
were the stockholders of Company immediately prior to such reorganization,
merger or consolidation do not, immediately thereafter, own more than 50% of,
respectively, the common stock and the combined voting power entitled to vote
generally in the election of directors of the reorganized, merged or
consolidated corporation’s then-outstanding voting securities; or (iv) a
liquidation or dissolution of Company, or the sale of all or substantially all
of the assets of Company.

 

 
6

--------------------------------------------------------------------------------

 

 

(c)              Termination due to Employee Non-Renewal of Term or Termination
by Employee without Good Reason. If the Agreement expires either at the end of
the Renewal Term or at the end of any Renewal Period, due to the issuance of
notice of non-renewal by Employee under Section 2, then no severance under
Section 4.2(b) shall be paid to the Employee and his employment shall terminate
upon the anniversary date. If Employee terminates his employment without Good
Reason, then no severance under Section 4.2(b) shall be paid to Employee and his
employment shall terminate on the effective date of such termination. For the
avoidance of doubt, if Company ends the employment relationship either at the
end of the Renewal Term or at the end of any Renewal Period without Cause under
Section 4.1(c), Company shall remit to Employee the severance specified in
Section 4.2(b) provided Company has received the release and waiver referred to
in Section 4.2(b).

 

(d)              Welfare Benefits. Upon termination or expiration of this
Agreement for any reason, Employee shall be provided with such Welfare Benefits
continuation notices, rights and obligations as may be required under federal or
state law (including COBRA). In the event that Employee becomes entitled to any
severance under paragraph 4.2(b) above, the Company shall pay Employee, within
thirty (30) days of his termination of employment, a single lump sum equal to
eighteen multiplied by the monthly Company-paid portion of health, dental and
vision plan coverage premiums for those benefits in which Employee and his
dependents are enrolled on the date of termination of employment.

 

5.     Confidential Information.

 

(a)             Employee agrees to keep secret and confidential, and not to use
or disclose to any third parties, except as directly required for Employee to
perform Employee’s employment responsibilities for Company, any of Company’s
proprietary Confidential Information.

 

(b)            Employee acknowledges and confirms that certain data and other
information (whether in human or machine readable form) that comes into his
possession or knowledge (whether before or after the date of this Agreement) and
which was obtained from Company, or obtained by Employee for or on behalf of
Company, and which is identified herein (the “Confidential Information”) is the
secret, confidential property of Company. This Confidential Information
includes, but is not limited to:

 

(1)     lists or other identification of customers or prospective customers of
Company;

 

(2)     lists or other identification of sources or prospective sources of
Company’s products or components thereof, its landlords and prospective
landlords and its current and prospective alliance, marketing and media partners
(and key individuals employed or engaged by such parties);

 

(3)     all compilations of information, correspondence, designs, drawings,
files, formulae, lists, machines, maps, methods, models, studies, surveys,
scripts, screenplays, artwork, sketches, notes or other writings, plans, leases,
records and reports;

 

(4)     financial, sales and marketing data relating to Company or to the
industry or other areas pertaining to Company’s activities and contemplated
activities (including, without limitation, leasing, manufacturing,
transportation, distribution and sales costs and non-public pricing
information);

 

 
7

--------------------------------------------------------------------------------

 

 

(5)     equipment, materials, designs, procedures, processes, and techniques
used in, or related to, the development, manufacture, assembly, fabrication or
other production and quality control of Company’s products, stores and services;

 

(6)     Company’s relations with its past, current and prospective customers,
suppliers, landlords, alliance, marketing and media partners and the nature and
type of products or services rendered to, received from or developed with such
parties or prospective parties;

 

(7)     Company’s relations with its employees (including, without limitation,
salaries, job classifications and skill levels); and

 

(8)     any other information designated by Company to be confidential, secret
and/or proprietary (including without limitation, information provided by
customers, suppliers and alliance partners of Company).

 

Notwithstanding the foregoing, the term Confidential Information shall not
consist of any data or other information which has been made publicly available
or otherwise placed in the public domain other than by Employee in violation of
this Agreement.

 

(c)            During the Employment Period, Employee will not copy, reproduce
or otherwise duplicate, record, abstract, summarize or otherwise use, any
papers, records, reports, studies, computer printouts, equipment, tools or other
property owned by Company except as expressly permitted by Company in writing or
required for the proper performance of his duties on behalf of Company.

 

6.       Post-Termination Restrictions. Employee recognizes that (i) Company has
spent substantial money, time and effort over the years in developing and
solidifying its relationships with its customers, suppliers, landlords and
alliance, marketing and media partners and in developing its Confidential
Information; (ii) long-term customer, landlord, supplier and partner
relationships often can be difficult to develop and require a significant
investment of time, effort and expense; (iii) Company has paid its employees to,
among other things, develop and preserve business information, customer,
landlord, vendor and partner goodwill, customer, landlord, vendor and partner
loyalty and customer, landlord, vendor and partner contacts for and on behalf of
Company; and (iv) Company is hereby agreeing to employ and pay Employee based
upon Employee’s assurances and promises not to divert goodwill of customers,
landlords, suppliers or partners of Company, either individually or on a
combined basis, or to put himself in a position following Employee’s employment
with Company in which the confidentiality of Company’s Confidential Information
might somehow be compromised. Accordingly, Employee agrees that during the
Employment Period and for the period of time set forth below following
termination of employment, provided termination is in accordance with the terms
of Section 4.1(b), (c), or (d), or due to expiration of the Agreement due to
non-renewal by either party, Employee will not, directly or indirectly (whether
as owner, partner, consultant, employee or otherwise):

 

 
8

--------------------------------------------------------------------------------

 

 

(a)                    for one (1) year, engage in, assist or have an interest
in, or enter the employment of or act as an agent, advisor or consultant for,
any person or entity which is engaged in, or will be engaged in, the
development, manufacture, supplying or sale of a product, process, service or
development which is competitive with a product, process, service or development
on which Employee worked or with respect to which Employee has or had access to
Confidential Information while at Company (“Restricted Activity”), and which is
located within the United States or within any country where Company has
established a retail presence either directly or through a franchise
arrangement; provided, however, that following termination of her employment,
Employee shall be entitled to be an employee of an entity that engages in
Restricted Activity so long as: (i) the sale of stuffed plush toys is not a
material business of the entity; (ii) Employee has no direct or personal
involvement in the sale of stuffed plush toys; and (iii) neither Employee, her
relatives, nor any other entities with which she is affiliated own more than 1%
of the entity. As used in this paragraph 6, “material business” shall mean that
either (A) greater than 10% of annual revenues received by such entity were
derived from the sale of stuffed plush toys and related products, or (B) or the
entity otherwise annually derives or is projected to derive annual revenues in
excess of $5 million from a retail concept that is similar in any material
regard to Company; or

 

(b)                   for one (1) year, induce or attempt to induce any
employee, consultant, partner or advisor of Company to accept employment or an
affiliation with any other entity.

 

7.              Acknowledgment Regarding Restrictions. Employee recognizes and
agrees that the restraints contained in Section 6 (both separately and in
total), including the geographic scope thereof in light of Company’s marketing
efforts, are reasonable and enforceable in view of Company’s legitimate
interests in protecting its Confidential Information and customer goodwill and
the limited scope of the restrictions in Section 6.

 

8.         Inventions.

 

(a)     Any and all ideas, inventions, discoveries, patents, patent
applications, continuation-in-part patent applications, divisional patent
applications, technology, copyrights, derivative works, trademarks, service
marks, improvements, trade secrets and the like (collectively, “Inventions”),
which are developed, conceived, created, discovered, learned, produced and/or
otherwise generated by Employee, whether individually or otherwise, during the
time that Employee is employed by Company, whether or not during working hours,
that relate to (i) current and anticipated businesses and/or activities of
Company, (ii) the current and anticipated research or development of Company, or
(iii) any work performed by Employee for Company, shall be the sole and
exclusive property of Company, and Company shall own any and all right, title
and interest to such Inventions. Employee assigns, and agrees to assign to
Company whenever so requested by Company, any and all right, title and interest
in and to any such Invention, at Company’s expense, and Employee agrees to
execute any and all applications, assignments or other instruments which Company
deems desirable or necessary to protect such interests, at Company’s expense.

 

 
9

--------------------------------------------------------------------------------

 

 

(b)     Employee acknowledges that as part of his work for Company he may be
asked to create, or contribute to the creation of, computer programs,
documentation and other copyrightable works. Employee hereby agrees that any and
all computer programs, documentation and other copyrightable materials that he
has prepared or worked on for Company, or is asked to prepare or work on by
Company, shall be treated as and shall be a “work made for hire,” for the
exclusive ownership and benefit of Company according to the copyright laws of
the United States, including, but not limited to, Sections 101 and 201 of Title
17 of the U.S. Code (“U.S.C.”) as well as according to similar foreign laws.
Company shall have the exclusive right to register the copyrights in all such
works in its name as the owner and author of such works and shall have the
exclusive rights conveyed under 17 U.S.C. §§ 106 and 106A including, but not
limited to, the right to make all uses of the works in which attribution or
integrity rights may be implicated. Without in any way limiting the foregoing,
to the extent the works are not treated as works made for hire under any
applicable law, Employee hereby irrevocably assigns, transfers, and conveys to
Company and its successors and assigns any and all worldwide right, title, and
interest that Employee may now or in the future have in or to the works,
including, but not limited to, all ownership, U.S. and foreign copyrights, all
treaty, convention, statutory, and common law rights under the law of any U.S.
or foreign jurisdiction, the right to sue for past, present, and future
infringement, and moral, attribution, and integrity rights. Employee hereby
expressly and forever irrevocably waives any and all rights that he may have
arising under 17 U.S.C. §§ 106A, rights that may arise under any federal, state,
or foreign law that conveys rights that are similar in nature to those conveyed
under 17 U.S.C. §§ 106A, and any other type of moral right or droit moral.

 

9.          Company Property. Employee acknowledges that any and all notes,
records, sketches, computer diskettes, training materials and other documents
relating to Company obtained by or provided to Employee, or otherwise made,
produced or compiled during the Employment Period, regardless of the type of
medium in which they are preserved, are the sole and exclusive property of
Company and shall be surrendered to Company upon Employee’s termination of
employment and on demand at any time by Company.

 

10.     Nondisparagement. Employee agrees that he will not in any way disparage
Company or its affiliated entities, officers, or directors; and the officers and
directors shall not in any way disparage Employee. Further, Employee agrees that
he will neither make nor solicit any comments, statements, or the like to the
media or to third parties that may be considered to be derogatory or detrimental
to the good name or business reputation of Company or any of its affiliated
entities, officers or directors; and the officers and directors will neither
make nor solicit any comments, statements, or the like to the media or to third
parties that may be considered to be derogatory or detrimental to the good name
or business reputation of Employee.

 

11.     Non-Waiver of Rights. Either party’s failure to enforce at any time any
of the provisions of this Agreement or to require at any time performance by the
other party of any of the provisions hereof shall in no way be construed to be a
waiver of such provisions or to affect either the validity of this Agreement, or
any part hereof, or the right of the non-breaching party thereafter to enforce
each and every provision in accordance with the terms of this Agreement.

 

12.     Company’s Right to Injunctive Relief. In the event of a breach or
threatened breach of any of Employee’s duties and obligations under the terms
and provisions of Sections 5, 6, or 8 hereof, Company shall be entitled, in
addition to any other legal or equitable remedies it may have in connection
therewith (including any right to damages that it may suffer), to seek
temporary, preliminary and permanent injunctive relief restraining such breach
or threatened breach, without the necessity of posting any bond. Employee hereby
expressly acknowledges that the harm which might result to Company’s business as
a result of any noncompliance by Employee with any of the provisions of Sections
5, 6 or 8 would be largely irreparable.

 

 
10

--------------------------------------------------------------------------------

 

 

13.     Judicial Enforcement. If any provision of this Agreement is adjudicated
to be invalid or unenforceable under applicable law in any jurisdiction, the
validity or enforceability of the remaining provisions thereof shall be
unaffected as to such jurisdiction and such adjudication shall not affect the
validity or enforceability of such provisions in any other jurisdiction. To the
extent that any provision of this Agreement is adjudicated to be invalid or
unenforceable because it is overbroad, that provision shall not be void but
rather shall be limited only to the extent required by applicable law and
enforced as so limited. The parties expressly acknowledge and agree that this
Section is reasonable in view of the parties’ respective interests.

 

14.     Employee Representations. Employee represents that the execution and
delivery of the Agreement and Employee’s employment with Company do not violate
any previous employment agreement or other contractual obligation of Employee.
Employee further represents and agrees that he will not, during his employment
with Company, improperly use or disclose any proprietary information or trade
secrets of former employers and will not bring on to the premises of Company any
unpublished documents or any property belonging to his former employers unless
consented to in writing by such employers.

 

15.     Amendments. No modification, amendment or waiver of any of the
provisions of this Agreement shall be effective unless in writing specifically
referring hereto, and signed by the parties hereto. This Agreement supersedes
all prior agreements and understandings between Employee and Company to the
extent that any such agreements or understandings conflict with the terms of
this Agreement.

 

16.     Assignments. This Agreement shall be freely assignable by Company to and
shall inure to the benefit of, and be binding upon, Company, its affiliates,
successors and assigns and/or any other entity which shall succeed to the
business presently being conducted by Company. Being a contract for personal
services, neither this Agreement nor any rights hereunder shall be assigned by
Employee.

 

17.     Choice of Forum and Governing Law. In light of Company’s substantial
contacts with the State of Missouri, the parties’ interests in ensuring that
disputes regarding the interpretation, validity and enforceability of this
Agreement are resolved on a uniform basis, and Company’s execution of, and the
making of, this Agreement in Missouri, the parties agree that: (i) any
litigation involving any noncompliance with or breach of the Agreement, or
regarding the interpretation, validity and/or enforceability of the Agreement,
shall be filed and conducted in the state or federal courts in St. Louis City or
County, Missouri; and (ii) the Agreement shall be interpreted in accordance with
and governed by the laws of the State of Missouri, without regard for any
conflict of law principles.

 

 
11

--------------------------------------------------------------------------------

 

 

18.     Notices. Except as otherwise provided for herein, any notices to be
given by either party to the other shall be affected by personal delivery in
writing or by mail, registered or certified, postage prepaid, with return
receipt requested. Mailed notices shall be addressed as follows:

 

(a)         If to Company:

 

Sharon Price John

Chief Executive Officer and Chief President Bear

1954 Innerbelt Business Center

St. Louis, MO 63114

 

With copy to:

 

Eric Fencl

Chief Administrative Officer & General Counsel

1954 Innerbelt Business Center

St. Louis, MO 63114

 

 

(b)         If to Employee:

 

Voin Todorovic

 

 

 

19.         Arbitration.     Any controversy or claim arising out of, or
relating to this Agreement, the breach thereof, or Employee’s employment by
Company, shall, at Company’s sole option, be settled by binding arbitration in
the County of St. Louis in accordance with the employment rules then in force of
the American Arbitration Association, and judgment upon the award rendered may
be entered and enforced in any court having jurisdiction thereof. The
controversies or claims subject to arbitration at Company’s option under this
Agreement include, without limitation, those arising under Title VII of the
Civil Rights Act of 1964, 42 U.S.C. Section 1981, the Age Discrimination in
Employment Act, the Americans with Disabilities Act, the Family and Medical
Leave Act, the Worker Adjustment and Retraining Notification Act, the Missouri
Human Rights Act, local laws governing employment, and the statutory and/or
common law of contract and tort. In the event Employee commences any action in
court which Company has the right to submit to binding arbitration, Company
shall have sixty (60) days from the date of service of a summons and complaint
upon Company to direct in writing that all or any part of the dispute be
arbitrated. Any remedy available in any court action shall also be available in
arbitration.

 

 
12

--------------------------------------------------------------------------------

 

 

20.        Excise Taxes. Anything in this Agreement to the contrary
notwithstanding and except as set forth below, in the event it shall be
determined that any payment, benefit, vesting or distribution to or for the
benefit of Employee (whether paid or payable or distributed or distributable
pursuant to the terms of this Agreement or otherwise) (a “Payment”) would but
for this Section 20 be subject to the excise tax imposed by Section 4999 of the
Internal Revenue Code of 1986, as amended (the “Code”), or any comparable
successor provisions (the “Excise Tax”), then the Payments shall be either (i)
provided to Employee in full, or (ii) provided to Employee as to such lesser
extent which would result in no portion of such Payments being subject to the
Excise Tax, whichever of the foregoing amounts, when taking into account
applicable income and employment taxes, the Excise Tax, and any other applicable
taxes, results in the receipt by Employee on an after-tax basis, of the greatest
amount of Payments, notwithstanding that all or some portion of such Payments
may be subject to the Excise Tax. Any determination required under this Section
20 shall be made in writing in good faith by the Company's independent certified
public accountants, appointed prior to any change in ownership (as defined under
Code Section 280G(b)(2), and/or tax counsel selected by such accountants (the
“Accounting Firm”) in accordance with the principles of Section 280G of the
Code. In the event of a reduction of Payments hereunder, the Payments shall be
reduced as follows: (i) first from cash payments which are included in full as
parachute payments, (ii) second from equity awards which are included in full as
parachute payments, (iii) third from cash payments which are partially included
as parachute payments, and (iv) fourth from equity awards that are partially
included as parachute payments. In applying these principles, any reduction or
elimination of the Payments shall be made in a manner consistent with the
requirements of Code Section 409A and where two economically equivalent amounts
are subject to reduction but payable at different times, such amounts shall be
reduced on a pro rata basis but not below zero. For purposes of making the
calculations required by this Section 20, the Accounting Firm may make
reasonable assumptions and approximations concerning applicable taxes and may
rely on reasonable, good faith interpretations concerning the application of the
Code, and other applicable legal authority. The Company and Employee shall
furnish to the Accounting Firm such information and documents as the Accounting
Firm may reasonably request in order to make a determination under this Section
20. All fees and expenses of the Accounting Firm shall be borne solely by the
Company.

If, notwithstanding any reduction described in this Section 20, the Internal
Revenue Service (the “IRS”) determines that Employee is liable for the Excise
Tax as a result of the receipt of the Payments as described above, then Employee
shall be obligated to pay back to the Company, within thirty (30) days after a
final IRS determination or in the event that Employee challenges the final IRS
determination, a final judicial determination, a portion of the Payments equal
to the “Repayment Amount.” The Repayment Amount with respect to the Payments
shall be the smallest such amount, if any, as shall be required to be paid to
the Company so that Employee's net after-tax proceeds with respect to the
Payments (after taking into account the payment of the Excise Tax and all other
applicable taxes imposed on such payment) shall be maximized. The Repayment
Amount with respect to the Payments shall be zero if a Repayment Amount of more
than zero would not result in Employee’s net after-tax proceeds with respect to
the Payments being maximized. If the Excise Tax is not eliminated pursuant to
this paragraph, Employee shall pay the Excise Tax.

Notwithstanding any other provision of this Section 20, if (i) there is a
reduction in the Payments as described in this Section 20, (ii) the IRS later
determines that Employee is liable for the Excise Tax, the payment of which
would result in the maximization of Employee’s net after-tax proceeds
(calculated as if Employee’s Payments had not previously been reduced), and
(iii) Employee pays the Excise Tax, then the Company shall pay to Employee those
Payments which were reduced pursuant to this subsection as soon as
administratively possible after Employee pays the Excise Tax so that Employee’s
net after-tax proceeds with respect to the Payments are maximized.

 

For the avoidance of doubt, Employee acknowledges she is solely responsible for
the payment of any Excise Tax and that the Company will not reimburse or
otherwise indemnify her for such amount. Any reimbursements or repayments
provided under this subsection shall be made strictly in accordance with Section
409A of the Code, including Treasury Regulation 1.409A-3(i)(1)(v).

 

 
13

--------------------------------------------------------------------------------

 

 

Notwithstanding anything in this Agreement to the contrary, if any payments or
benefits due to Employee hereunder would cause the application of an accelerated
or additional tax under Section 409A of the Code (“Section 409A”), such payments
or benefits shall be restructured in a manner which does not cause such an
accelerated or additional tax. Without limiting the foregoing and
notwithstanding anything contained herein to the contrary, to the extent
required in order to avoid accelerated taxation and/or tax penalties under
Section 409A, amounts that would otherwise be payable and benefits that would
otherwise be provided pursuant to this Agreement during the six-month period
immediately following Employee’s separation from service shall instead be paid
on the first (1st) business day after the date that is six (6) months following
Employee’s date of termination (or death, if earlier). In the event that
Employee receives reduced payments and benefits as a result of the application
of this paragraph, reduction shall be made from payments and benefits which are
determined not to be nonqualified deferred compensation for purposes of Section
409A of the Code first, and then shall be made (to the extent necessary) out of
payments and benefits which are subject to Section 409A of the Code and which
are due at the latest future date, to the extent such reduction would not
trigger adverse tax consequences under Section 409A of the Code.

 

 
14

--------------------------------------------------------------------------------

 

 

21.       Headings. Section headings are provided in this Agreement for
convenience only and shall not be deemed to substantively alter the content of
such sections.

 

PLEASE NOTE: BY SIGNING THIS AGREEMENT, EMPLOYEE IS HEREBY CERTIFYING THAT
EMPLOYEE (A) HAS RECEIVED A COPY OF THIS AGREEMENT FOR REVIEW AND STUDY BEFORE
EXECUTING IT; (B) HAS READ THIS AGREEMENT CAREFULLY BEFORE SIGNING IT; (C) HAS
HAD SUFFICIENT OPPORTUNITY BEFORE SIGNING THE AGREEMENT TO ASK ANY QUESTIONS
EMPLOYEE HAS ABOUT THE AGREEMENT AND HAS RECEIVED SATISFACTORY ANSWERS TO ALL
SUCH QUESTIONS; AND (D) UNDERSTANDS EMPLOYEE’S RIGHTS AND OBLIGATIONS UNDER THE
AGREEMENT.

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of March 7, 2016.

 

THIS AGREEMENT CONTAINS A BINDING ARBITRATION PROVISION WHICH MAY BE ENFORCED BY
COMPANY.

 

 

 

 

/s/ Vojin
Todorovic                                                                    
Vojin Todorovic

 

 

 

BUILD-A-BEAR WORKSHOP, INC.

 

 

 

By: /s/ Sharon John           
                                                        

 

Name: Sharon John

 

Title: Chief Executive Officer

 

 

15